Cline, Judge:
This appeal to reappraisement involves the value of burlap bags, or so-called wheat pockets, imported from Calcutta, India on April 6, 1937. When the case was called for trial, counsel for the plaintiff and the defendant agreed to submit “on the record as made.” It is presumed that counsel intended to submit the case on the papers. There is nothing in the record to overcome the presumption of correctness attaching to the appraiser's action. Therefore the appeal is dismissed. Judgment will be entered accordingly.